Exhibit 99.3 Page No. PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Unaudited Condensed Consolidated Balance Sheets F-2 Unaudited Condensed Statements of Consolidated And Combined Operations F-3 Unaudited Condensed Statements of Consolidated And Combined Cash Flows F-4 Unaudited Condensed Statements of Consolidated And Combined Equity F-5 Notes to Unaudited Condensed Consolidated And Combined Financial Statements Note 1 – Background, Organization and Basis of Presentation F-6 Note 2 – Summary of Significant Accounting Policies F-7 Note 3 – Acquisitions and Divestitures F-8 Note 4 – Fair Value Measurements of Financial Instruments F-9 Note 5 – Risk Management and Derivative Instruments F-10 Note 6 – Asset Retirement Obligations F-15 Note 7 – Restricted Investments F-15 Note 8 – Long Term Debt F-16 Note 9 – Stockholders’ Equity and Noncontrolling Interests F-17 Note 10 – Earnings per Share F-18 Note 11 – Long-Term Incentive Plans F-18 Note 12 – Incentive Units F-19 Note 13 – Related Party Transactions F-20 Note 14 – Business Segment Data F-22 Note 15 – Commitments and Contingencies F-25 Note 16 – Condensed Consolidating Financial Information F-26 Note 17 – Subsequent Events F-32 F-1 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. MEMORIAL RESOURCE DEVELOPMENT CORP. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except outstanding shares) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Oil and natural gas sales Joint interest owners and other Affiliates — Short-term derivative instruments Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Oil and natural gas properties, successful efforts method Other Accumulated depreciation, depletion and impairment ) ) Property and equipment, net Long-term derivative instruments Restricted investments Other long-term assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accounts payable - affiliates — Revenues payable Accrued liabilities Short-term derivative instruments Total current liabilities Long-term debt—MRD Segment Long-term debt—MEMP Segment Asset retirement obligations Long-term derivative instruments — Deferred tax liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 15) Equity: Stockholders' equity (deficit): Preferred stock, $.01 par value: 50,000,000 shares authorized; no shares issued and outstanding — — Common stock, $.01 par value: 600,000,000 shares authorized; 190,776,618 shares issued and outstanding at March 31, 2015; 193,435,414 sharesissued and outstanding at December 31, 2014 Additional paid-in capital Accumulated earnings (deficit) ) ) Total stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated and Combined Financial Statements.
